UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52619 AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. (Exact Name of Small Business Issuer as Specified In Its Charter) TEXAS (State or Other Jurisdiction of Incorporation or Organization) 20-2964630 (I.R.S. Employer Identification No.) 8 GREENWAY PLAZA, SUITE 1000 HOUSTON, TX 77046 (Address of Principal Executive Offices) 713-850-1400 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ¨NO x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO x Table of Contents Item No. Form 10-Q SB Report Page PART I 1 Financial Statements F-1 through F-4 Description of Business and Nature of Operations F-5 Summary of Significant Accounting Policies F-5 Investments in Non-Consolidated Entities F-10 Acquired Lease Intangibles F-10 Notes Payable F-10 Concentrations F-11 Related Party Transactions F-11 Real Estate Acquisitions and Dispositions F-11 Commitments and Contingencies F-11 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 1-6 3 Controls and Procedures 7 PART II 1 Legal Proceedings 7 2 Unregistered Sales of Equity Securities and Use of Proceeds 7 3 Defaults Upon Senior Securities 7 4 Submission of Matters to a Vote of Security Holders 7 5 Other Information 7 6 Exhibits 7 Signatures 8 Table of Contents PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2007 and December 31, 2006 (in thousands) September 30, December 31, 2007 2006 ASSETS (unaudited) Real estate investments at cost: Land $ 18,446 $ 18,446 Buildings 47,049 46,452 Tenant improvements 872 784 66,367 65,682 Less accumulated depreciation and amortization (2,664 ) (1,184 ) 63,703 64,498 Investment in non-consolidated entities 19,234 15,382 Intangible lease cost, net 3,452 4,226 Net real estate investments 86,389 84,106 Cash and cash equivalents 8,649 23,128 Tenant receivables, net 794 526 Accounts receivable 57 6 Accounts receivable - related party 2,274 742 Notes receivable 3,001 - Notes receivable - related party 7,035 7,035 Deferred costs, net 681 545 Other assets 1,223 886 TOTAL ASSETS $ 110,103 $ 116,974 LIABILITIES AND PARTNERS' CAPITAL Liabilities: Notes payable $ 50,874 $ 50,977 Notes payable - related party - 1,144 Accounts payable 1,579 1,648 Accounts payable - related party 291 160 Below market leases, net 756 949 Security deposits 119 119 TOTAL LIABILITIES 53,619 54,997 Minority interest 2,156 2,235 Partners' capital: General partner - - Limited partners, 2,844 units outstanding 54,328 59,742 TOTAL PARTNERS' CAPITAL 54,328 59,742 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 110,103 $ 116,974 See Notes to Consolidated Financial Statements. ~F-1~ Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Revenues: Rental income from operating leases $ 1,706 $ 1,178 $ 5,285 $ 3,035 Total revenues 1,706 1,178 5,285 3,035 Expenses: General and administrative 201 15 315 34 Asset management fees - related party 154 95 463 204 Property expense 519 314 1,472 712 Property management fees - related party 62 49 183 112 Legal and professional 250 44 418 196 Depreciation and amortization 900 459 2,203 1,034 Total expenses 2,086 976 5,054 2,292 Operating income (loss) (380 ) 202 231 743 Other income (expense): Interest income - related party 133 135 394 262 Interest and other income 225 54 709 169 Interest expense (783 ) (449 ) (2,341 ) (1,250 ) Loss from non-consolidated entities (131 ) (97 ) (330 ) (197 ) Minority interest in loss of consolidated subsidiaries 14 27 79 80 Total other income (expense) (542 ) (330 ) (1,491 ) (936 ) Loss before discontinued operations (922 ) (128 ) (1,260 ) (193 ) Loss from discontinued operations: Loss from real estate operations - (21 ) - (21 ) Loss from discontinued operations - (21 ) - (21 ) Net Loss $ (922 ) $ (149 ) $ (1,260 ) $ (214 ) See Notes to Consolidated Financial Statements. ~F-2~ Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF PARTNERS' CAPITAL For the nine months ended September 30, 2007 (in thousands) (unauditied) GP LP Total Balance at December 31, 2006 $ - $ 59,742 $ 59,742 Contributions, net of offering costs - (99 ) (99 ) Net loss (1) 40 (1,300 ) (1,260 ) Distributions (40 ) (4,015 ) (4,055 ) Balance at September 30, 2007 $ - $ 54,328 $ 54,328 (1) The allocation of net loss includes a curative allocation to increase the GP capital account by $85,000. The partnership agreement provides that no partner shall be required to fund a deficit balance in their capital account. See Notes to Consolidated Financial Statements. ~F-3~ Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine months ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,260 ) $ (214 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss from non-consolidated entities 330 197 Depreciation and amortization 2,129 993 Minority interest in loss of consolidated subsidiaries (79 ) (80 ) Increase in escrow deposits - (895 ) Increase in tenant receivables (268 ) (206 ) Increase in accounts receivable (51 ) (128 ) (Increase) decrease in accounts receivable - related party (1,631 ) 832 Increase in deferred costs (108 ) (9 ) (Increase) decrease in other assets (337 ) 42 (Decrease) increase in accounts payable (69 ) 1,117 Increase (decrease) in accounts payable - related party 131 (305 ) Increase in security deposits - 93 Net cash (used in) provided by operating activities (1,213 ) 1,437 Cash flows from investing activities: Improvements to real estate (685 ) (13 ) Acquisition of investment properties - (34,756 ) Increase in notes receivable (3,001 ) - Increase in notes receivable - related party - (7,035 ) Investment in non-consolidated entities (4,083 ) (1,796 ) Net cash used in investing activities (7,769 ) (43,600 ) Cash flows from financing activities: Proceeds from notes payable - 13,440 Payments on notes payable (103 ) (97 ) Payments on notes payable - related party (1,144 ) - Contributions - 37,922 Issuance costs (99 ) (4,299 ) Loan acquisition costs (96 ) (210 ) Distributions (4,055 ) (1,401 ) Net cash (used in) provided by financing activities (5,497 ) 45,355 Net (decrease) increase in cash and cash equivalents (14,479 ) 3,192 Cash and cash equivalents, beginning of period 23,128 2,948 Cash and cash equivalents, end of period $ 8,649 $ 6,140 Supplemental schedule of cash flow information: Cash paid during the year for interest $ 2,420 $ 1,205 Supplemental schedule of noncash investing and financing activities: In 2007, we incurred reimbursable transaction costs of $99,000 related to our 5433 Westheimer project. Such costs had not been reimbursed by our affiliate as of year-end and were recorded to our investment in non-consolidated entities. See Notes to Consolidated Financial Statements. ~F-4~ Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (unaudited) 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS AmREIT Monthly Income & Growth Fund III, Ltd., a Texas limited partnership (the “Partnership” or “MIG III”), was formed on April 19, 2005 to directly or indirectly acquire, develop and hold for lease commercial retail real estate net leased to high quality tenants.The General Partner of the Partnership is AmREIT Monthly Income & Growth III Corporation, a Texas Corporation (the “General Partner”), which is wholly-owned by AmREIT, a Texas real estate investment trust.The General Partner maintains its principal place of business in Houston, Texas. We commenced our principal operations on June 30, 2005 when we raised the minimum offering of $2.0 million pursuant to the terms of our Offering Memorandum dated April 19, 2005 (the “Offering Memorandum”) and issued the initial 80 limited partnership units, or Units.As of October 31, 2006, we had received approximately $71.1 million for the sale of 2,844 Units and closed the Offering.We acquired our first two properties in late 2005 - one on September 30, 2005 and the other on December 12, 2005.One of the properties was acquired directly and the other was acquired through a joint venture in which we own an interest.During 2006, we acquired two properties directly and made investments in entities that own five other properties.At September 30, 2007, we directly owned three properties comprising 225,000 square feet of gross leasable area and owned an investment interest in seven other properties comprising 1.2 million square feet of gross leasable area. Our Units were sold in reliance on an exemptionfrom the registration requirements ofthe Securities Act of 1933, as amended, and are not currently listed on a national exchange. No public market currently exists for the Units. The Units may not be sold or transferred unless we register the Units under applicable laws or if the sale qualifies for exemption from such laws. We do not expect to register the Units; therefore, we do not anticipate that any public market for the Units will develop. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION Our financial records are maintained on the accrual basis of accounting whereby revenues are recognized when earned and expenses are recorded when incurred.The consolidated financial statements include our accounts as well as the accounts of any wholly- or majority-owned subsidiaries in which we have a controlling financial interest.Investments in joint ventures and partnerships where we have the ability to exercise significant influence but do not exercise financial and operating control, are accounted for using the equity method.All significant inter-company accounts and transactions have been eliminated in consolidation. The consolidated financial statements included in this report are unaudited; however, amounts presented in the consolidated balance sheet as of December 31, 2006 are derived from our audited financial statements at that date.In our opinion, all adjustments necessary for a fair presentation of such financial statements have been included.Such adjustments consisted of normal recurring items. REVENUE RECOGNITION We lease space to tenants under agreements with varying terms. The majority of the leases are accounted for as operating leases with revenue being recognized on a straight-line basis over the terms of the individual leases. Accrued rents are included in tenant receivables. Revenue from tenant reimbursements of taxes, maintenance expenses and insurance is recognized in the period the related expense is recorded. Additionally, certain of the lease agreements contain provisions that provide for additional rents based on tenants’ sales volumes (contingent or percentage rent). Percentage rents are recognized when the tenants achieve the specified targets as defined in their lease agreements. During the nine months ended September 30, 2007 and 2006, there were no percentage rents recognized.We recognize lease termination fees in the period that the lease is terminated and collection of the fees is reasonably assured.During the nine months ended September 30, 2007 and 2006, we recognized lease termination fees of $0 and $150,000, respectively. ~F-5~ Table of Contents REAL ESTATE INVESTMENTS Development Properties– Land, buildings and improvements are recorded at cost.Expenditures related to the development of real estate are carried at cost which includes capitalized carrying charges, acquisition costs and development costs.Carrying charges, primarily interest, real estate taxes and loan acquisition costs, and direct and indirect development costs related to buildings under construction are capitalized as part of construction in progress.The capitalization of such costs ceases at the earlier of one year from the date of completion of major construction or when the property, or any completed portion, becomes available for occupancy.We capitalize acquisition costs as incurred. Such costs are expensed if and when the acquisition becomes no longer probable.During the nine months ended September 30, 2007 and 2006, we did not capitalize any interest or taxes on properties under development. Acquired Properties and Acquired Lease Intangibles– We account for real estate acquisitions pursuant to Statement of Financial Accounting Standards No. 141, Business Combinations (SFAS No. 141).Accordingly, we allocate the purchase price of the acquired properties to land, building and improvements, identifiable intangible assets and to the acquired liabilities based on their respective fair values.Identifiable intangibles include amounts allocated to acquired out-of-market leases, the value of in-place leases and customer relationship value, if any.We determine fair value based on estimated cash flow projections that utilize appropriate discount and capitalization rates and available market information.Estimates of future cash flows are based on a number of factors including the historical operating results, known trends and specific market and economic conditions that may affect the property.Factors considered by management in our analysis of determining the as-if-vacant property value include an estimate of carrying costs during the expected lease-up periods considering market conditions, and costs to execute similar leases.In estimating carrying costs, management includes real estate taxes, insurance and estimates of lost rentals at market rates during the expected lease-up periods, tenant demand and other economic conditions.Management also estimates costs to execute similar leases including leasing commissions, tenant improvements, legal and other related expenses.Intangibles related to out-of-market leases and in-place lease value are recorded as acquired lease intangibles and are amortized as an adjustment to rental revenue or amortization expense, as appropriate, over the remaining terms of the underlying leases.Premiums or discounts on acquired out-of-market debt are amortized to interest expense over the remaining term of such debt. Depreciation–Depreciation is computed using the straight-line method over an estimated useful life of up to 50 years for buildings, up to 20 years for site improvements and over the term of the lease for tenant improvements. Properties Held for Sale–Properties are classified as held for sale if we have decided to market the property for immediate sale in its present condition with the belief that the sale will be completed within one year.Operating properties held for sale are carried at the lower of cost or fair value less cost to sell.Depreciation and amortization are suspended during the held for sale period.As of September 30, 2007 and December 31, 2006, we had no properties held for sale. Our properties generally have operations and cash flows that can be clearly distinguished from the rest of the Partnership.The operations and gains on sales reported in discontinued operations include those properties that have been sold or are held for sale and for which operations and cash flows have been clearly distinguished.The operations of these properties have been eliminated from ongoing operations, and we will not have continuing involvement after disposition.Prior period operating activity related to any such properties is reclassified as discontinued operations in the accompanying statements of operations.We had a loss from discontinued operations of $0 and $21,000 for the nine months ended September 30, 2007 and 2006, respectively. Impairment– We review our properties for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets, including accrued rental income, may not be recoverable through operations.We determine whether an impairment in value occurred by comparing the estimated future cash flows (undiscounted and without interest charges), including the residual value of the property, with the carrying value of the individual property.If impairment is indicated, a loss will be recorded for the amount by which the carrying value of the asset exceeds its fair value.No impairment charges were recorded during the nine months ended September 30, 2007 and 2006. ~F-6~ Table of Contents ENVIRONMENTAL EXPOSURES We are subject to numerous environmental laws and regulations as they apply to real estate pertaining to chemicals used by the dry cleaning industry, the existence of asbestos in older shopping centers, and underground petroleum storage tanks. We believe that the tenants who currently operate dry cleaning plants or gas stations do so in accordance with current laws and regulations. We believe that the ultimate disposition of currently known environmental matters will not have a material affect on our financial position, liquidity, or operations (See Note 9).However, we can give no assurance that existing environmental studies with respect to the shopping centers have revealed all potential environmental liabilities; that any previous owner, occupant or tenant did not create any material environmental condition not known to it; that the current environmental condition of the shopping centers will not be affected by tenants and occupants, by the condition of nearby properties, or by unrelated third parties; or that changes in applicable environmental laws and regulations or their interpretation will not result in additional environmental liability to the Partnership. RECEIVABLES AND ALLOWANCE FOR UNCOLLECTIBLE ACCOUNTS Tenant Receivables– Included in tenant receivables are base rents, tenant reimbursements and receivables attributable to recording rents on a straight-line basis.An allowance for the uncollectible portion of accrued rents and accounts receivable is determined based upon customer credit-worthiness (including expected recovery of our claim with respect to any tenants in bankruptcy), historical bad debt levels, and current economic trends. Bad debt expenses and any related recoveries are included in general and administrative expense.As of September 30, 2007 and December 31, 2006, we had an allowance for uncollectible accounts related to our tenant receivables of $19,000 and $0, respectively. Accounts Receivable - Related Party– Included in accounts receivable – related party are short-term cash advances provided to certain of our affiliated investment entities for their development needs.These cash advances are due upon demand. Notes Receivable– Included in notes receivable is a loan made related to a real estate project in which we have no equity interest.The note is uncollateralized and carries an interest rate of 15% per annum.The note matures on August 21, 2010.The note was collected subsequent to September 30, 2007. Notes Receivable- Related Party– Included in notes receivable – related party is a loan made to 5433 Westheimer, LP of which we own a 50% interest (See Note 3.)The note is uncollateralized and carries a London Interbank Offer Rate (LIBOR)-based variable interest rate (LIBOR plus two percent).The interest rate on the note was 7.4% as of December 31, 2006.The note matured on April 1, 2007 but had notbeen paid as of September 30, 2007.We have agreed to extend the term of the noteon an interim basis at substantially the same terms as were in effect as ofDecember 31, 2006, although the borrower has not executed a new note. We intend torefinance the property with a third-partyloan during the fourth quarter of 2007.We anticipate that the note will be repaid to us in conjunction with the refinancing of the property. DEFERRED COSTS Deferred costs include deferred leasing costs and loan acquisition costs, net of amortization.Loan acquisition costs are incurred in obtaining financing and are amortized to interest expense over the term of the debt agreements. Deferred leasing costs consist of external commissions associated with leasing our properties and are amortized to expense over the lease term.Accumulated amortization related to loan acquisition costs as of September 30, 2007 and December 31, 2006 totaled $103,000 and $46,000, respectively.Accumulated amortization related to deferred leasing costs as of September 30, 2007 and December 31, 2006, totaled $12,000 and $1,000, respectively. ~F-7~ Table of Contents INCOME TAXES Federal– No provision for U.S.federal income taxes related to our operations is included in the accompanying consolidated financial statements.As a partnership, we are not subject to federal income tax, and the federal tax effect of our activities is passed through to our partners. State– In May 2006, the State of Texas adopted House Bill 3, which modified the state’s franchise tax structure, replacing the previous tax based on capital or earned surplus with one based on margin (often referred to as the “Texas Margin Tax” effective with franchise tax reports filed on or after January 1, 2008. The Texas Margin Tax is computed by applying the applicable tax rate (1% for the Partnership) to the profit margin, which, generally, will be determined for us as total revenue less a 30% standard deduction.Although House Bill 3 states that the Texas Margin Tax is not an income tax, the Partnership believes that SFAS No. 109, Accounting for Income Taxes, applies to the Texas Margin Tax.For the nine months ended September 30, 2007, we recorded a provision for Texas Margin Tax of $45,000.No provision was recorded during the nine months ended September 30, 2006 as the amount was considered immaterial. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. FAIR VALUE OF FINANCIAL INSTRUMENTS Our consolidated financial instruments consist primarily of cash and cash equivalents, tenant receivables, accounts receivable, accounts receivable – related party, notes receivable – related party, accounts payable, accounts payable – related party, notes payable and notes payable – related party.The carrying value of cash, cash equivalents, tenant receivables, accounts receivable, notes receivable, notes payable – related party and accounts payable are representative of their respective fair values due to the short-term maturity of these instruments. As of September 30, 2007 and December 31, 2006, the carrying value of our total debt obligations was $50.9 million and $51.0 million, respectively.All of these amounts represent fixed-rate obligations with an estimated fair value of $51.0 million and $50.6 million as of September 30, 2007 and December 31, 2006, respectively.These estimated fair values are based on a discounted cash flow analysis using current market rates of interest. CONSOLIDATION OF VARIABLE INTEREST ENTITIES We follow FIN No. 46R which addresses how a business enterprise should evaluate whether it has a controlling financial interest in an entity through means other than voting rights.FIN No. 46R requires a variable interest entity to be consolidated by a company that is subject to a majority of the risk of loss from the variable interest entity’s activities or entitled to receive a majority of the entity’s residual returns or both.Disclosures are also required about variable interest entities in which a company has a significant variable interest but that it is not required to consolidate.As of September 30, 2007 and December 31, 2006, we are not invested in any entities that qualify as variable interest entities pursuant to FIN No. 46R. NEW ACCOUNTING STANDARDS In September 2006, The Financial Accounting Standards Board (FASB) issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements.SFAS No. 157 requires companies to disclose the fair value of its financial instruments according to a fair value hierarchy.Additionally, companies are required to provide certain disclosures regarding instruments within the hierarchy, including a reconciliation of the beginning and ending balances for each major category of assets and liabilities.SFAS No. 157 is effective for our fiscal year beginning January 1, 2008.The adoption ofSFAS No.157 is not expected to have a material effect on our results of operations or financial position. In February 2007, the FASB issued SFAS No. 159,The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 expands opportunities to use fair value measurement in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value. This Statement is effective for fiscal years beginning after November 15, 2007. We currently do not plan to measure any eligible financial assets and liabilities at fair value under the provisions of SFAS No. 159. ~F-8~ Table of Contents DISCONTINUED OPERATIONS The following is a summary of our discontinued operations for the nine months ended September 30, ($ in thousands): 2007 2006 Rental income from operating leases $ - $ 11 Total revenues - 11 General and administrative - (2 ) Property expense - (1 ) Depreciation and amortization - (29 ) Total expenses - (32 ) Income from discontinued operations - (21 ) Loss from discontinued operations $ - $ (21 ) OFFERING COSTS The General Partner funded all of the organization and offering costs on the Partnership’s behalf.As of September 30, 2007, we had reimbursed the General Partner for approximately $417,000 of organization and offering costs. The offering costs, which include items such as legal and accounting fees, marketing, and promotional printing costs are treated as a reduction of partners’ capital along with sales commissions and dealer manager fees of 7.75% and 2.5%, respectively.(See Note 7.) CASH AND CASH EQUIVALENTS For purposes of the consolidated statements of cash flows, we consider all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents consist of demand deposits at commercial banks and money market funds. INTEREST Interest is charged to interest expense as it accrues.No interest has been capitalized since inception of the partnership. SEGMENT REPORTING We determined that we have one reportable segment, with activities related to investing in real estate.Our investments in real estate generate rental revenue and other income through the leasing of multi-tenant retail properties, which comprised 100% of our total consolidated revenues for all periods presented.We evaluate operating performance on an individual level.However, as each of our properties have similar economic characteristics, tenants and products and services, our properties have been aggregated into one reportable segment. ~F-9~ Table of Contents 3. INVESTMENT IN NON-CONSOLIDATED ENTITIES Since inception, we made the following investments in four entities through which we own an interest in six properties: · In August 2007, we acquired a 30% interest in Woodlake Square, LP which owns a multi-tenant retail property located in Houston, Texas with a combined gross leasable area of 206,000 square feet.The remaining 70% is owned by AmREIT Monthly Income and Growth Fund IV, Ltd. (“MIG IV”) (40%) and AmREIT Realty Investment Corporation (30%), affiliated entities of ours. · In December 2006, we acquired a 50% interest in AmREIT Casa Linda, LP which owns a multi-tenant retail property located in Dallas, Texas with a combined gross leasable area of 325,000 square feet.The remaining 50% is owned by MIG IV. · In December 2006, we acquired a 20% interest in PTC/BSQ Holding Company, LLC which owns three multi-tenant retail properties located in Plano, Texas with a combined gross leasable area of 396,000 square feet.The remaining 80% is owned by a third party. · In March 2006, we acquired a 50% interest in 5433 Westheimer, LP which owns an office building in Houston, Texas with a gross leasable area of 134,000 square feet.The remaining 50% is owned by a third party. We report our investments in these entities using the equity method of accounting due to our ability to exercise significant influence over them.Summarized financial data for our significant equity investees for the nine months ended September 30, 2007 and 2006 is as follows ($ in thousands): (In thousands) Nine months ended September 30, 2007 2006 Revenue $ 10,028 $ 1,653 Income (loss) from continuing operations 203 (648 ) Net income (loss) 203 (648 ) 4. ACQUIRED LEASE INTANGIBLES In accordance with SFAS No. 141, we have identified and recorded the value of intangibles at the property acquisition date.Such intangibles include the value of in-place leases and out-of-market leases.Acquired lease intangible assets (in-place leases and above-market leases) are net of accumulated amortization of approximately $1,500,000 and $723,000 at September 30, 2007 and December 31, 2006, respectively.These assets are amortized over the leases’ remaining terms, which range from 2 years to 25 years. The amortization of above-market leases is recorded as a reduction of rental income and the amortization of in-place leases is recorded to amortization expense.The amortization expense related to in-place leases was approximately $722,000 and $367,000 for the nine months ended September 30, 2007 and 2006, respectively.The amortization of above-market leases, which was recorded as a reduction of rental income, was approximately $51,000 and $3,000 during the nine months ended September 30, 2007 and 2006, respectively. Acquired lease intangible liabilities (below-market leases) are net of previously accreted minimum rent of approximately $410,000 and $216,000 at September 30, 2007 and December 31, 2006, respectively, and are accreted over the leases’ remaining terms, which range from 2 to 25 years.Accretion of below-market leases was approximately $193,000 and $179,000 during the nine months ended September 30, 2007 and 2006, respectively.Such accretion is recorded as an increase to rental income. 5. NOTES PAYABLE Our outstanding debt at September 30, 2007 and December 31, 2006 consists entirely of fixed-rate mortgage loans of approximately $50.9 million and $51.0 million, respectively.Our mortgage loans are secured by certain real estate properties and may be prepaid, but could be subject to a yield-maintenance premium or prepayment penalty.Mortgage loans are generally due in monthly installments of interest and principal and mature over various terms ranging from September 2011 through January 2036. As of September 30, 2007, the weighted-average interest rate on our fixed-rate debt is 5.9%, and the weighted average remaining life of such debt is 13.4 years.As of September 30, 2007, scheduled principal repayments on notes payable were as follows (in thousands): Scheduled Payments by Year Scheduled Principal Payments Term-Loan Maturities Total Payments 2007 $ 37 $ - $ 37 2008 146 - 146 2009 156 - 156 2010 166 - 166 2011 175 24,615 24,790 Beyond five years 674 24,905 25,579 Total $ 1,354 $ 49,520 $ 50,874 ~F-10~ Table of Contents 6.
